Citation Nr: 9931796	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  92-13 371	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1990 rating determination 
of the Atlanta Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1990.  

2.  At the time of the veteran's death, service connection 
was in effect for fracture of the left tibia and fibula, 
evaluated as 40 percent disabling, chronic lumbar strain with 
degenerative arthritis, evaluated as 20 percent disabling, 
and a conversion reaction, rated as 10 percent disabling.  

3.  The veteran's death certificate shows that the immediate 
cause of death was cardiac decompensation, due to or as a 
consequence of coronary atherosclerotic heart disease.  

4.  A service-connected disability contributed to the cause 
of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If she has not, the appeal 
must fail and the Board has no duty to further assist with 
the development of the claim.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die). However, the last 
two requirements must be supported by evidence of record.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (1999).

For an appellant to prevail in a claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The death certificate shows that the veteran died on June [redacted], 
1990.  He was sixty-five years old.  The immediate cause of 
death was listed as cardiac decompensation due to or as a 
consequence of coronary atherosclerotic heart disease. 

At the time of the veteran's death, service connection was in 
effect for fracture of the left tibia and fibula, evaluated 
as 40 percent disabling, chronic lumbar strain with 
degenerative arthritis, evaluated as 20 percent disabling, 
and a conversion reaction, rated as 10 percent disabling.

In July 1990, the appellant requested service connection for 
the cause of the veteran's death.  

In March 1991, the appellant appeared at a personal hearing.  
She testified that both she and the veteran had been told by 
physicians in the 1970's and 1980's that there was a 
circulation problem with the veteran's left leg.  She stated 
that one physician told her that the veteran should have been 
100 percent service-connected for the leg.  The appellant 
reported that when the veteran was last seen in February 
1990, there was discoloration in his leg.  She indicated that 
the veteran's leg began to turn darker and darker thereafter.  
She noted that the veteran never experienced any problems 
with his heart during the last few months of his life.  The 
veteran's daughter testified that his left leg and foot were 
"rock hard" right before his death.  The veteran's wife 
again testified that he had no other circulation problems in 
any other extremity other than his leg.  She noted that most 
of the veteran's complaints revolved around his leg.  

At the time of the hearing, the appellant submitted numerous 
letters and treatment records. 

The appellant submitted a November 1984 letter from the 
veteran's private physician, S. B., M.D., which indicated 
that the veteran had a severe deformity of his proximal tibia 
and fibula secondary to his inservice injury associated with 
healing following a bout of osteomyelitis.

Dr. B. indicated that what he was most concerned about was 
the soft tissue mass that had calcified in the anterior 
compartment of his left leg.  He reported that he was leaning 
toward the mass being myositis ossificans.  He noted that the 
veteran would benefit by having certain testing performed on 
the leg.  The appellant also forwarded the results of a July 
1985 arteriogram, which revealed localized uptake with some 
radiolucency in the proximal left tibia most likely due to 
"chronic osteo."  

In a March 12, 1991, letter, D. B. indicated that it was his 
belief that the veteran's constant pain in his leg affected 
his heart and caused his death.  

In a March 1, 1991, letter, the coroner for Spalding County 
indicated that the cause of death showed the immediate cause 
of death and not contributing factors.  He noted that he had 
personal knowledge that the veteran was in constant pain and 
put weight on his bad leg.  He stated that the veteran told 
him that his leg was giving him a lot of trouble and that 
this had begun while he was in the Armed Forces. He indicated 
that if an autopsy had been done, the same items would have 
been placed on the death certificate for the cause of death.  
He stated that the leg might have been noted, but that the 
cause of death would have been the same.  He reported that 
there was no doubt in his mind that that the veteran's leg 
disability was a major contributor to his death.  

In a March 10, 1991, letter, E. F., a friend of the veteran, 
indicated that it was his belief that the veteran's death was 
directly related to his service-connected injuries during 
World War II.  He noted that he had reached this conclusion 
based upon personal observations over the past 18 years.  

In a March 12, 1991, letter, G. P., the veteran's daughter, 
reported that it was her belief that the veteran's service-
connected leg disorder substantially contributed to his 
death.  


In a March 5, 1991, letter, T. S., D.C., indicated that the 
veteran had been a patient in his office for the past 15 
years.  He noted that the veteran's treatment was due to an 
acquired short leg syndrome, which resulted in pelvic 
misalignment, spinal curvature, and spinal degeneration.

In April 1994, the Board remanded this matter for additional 
development to include obtaining an opinion from a 
cardiologist as to whether there was a causal connection 
between the service-connected residuals of the fracture of 
the left tibia and fibula and the cause of the veteran's 
death.   

In June 1999, an opinion was received from a staff physician 
of the Cardiology Section of the Atlanta VA Medical Center.  

The physician noted that he had thoroughly reviewed the file 
and "depositions."  He indicated that the main issue was 
that the widow of the veteran felt and believed that 
circulatory and blood clotting problems of the veteran's 
service connected left leg were significant contributing 
factors to the veteran's ultimate death, listed as cardiac 
decompensation due to coronary atherosclerotic heart disease 
on his death certificate.

The reviewer observed that the veteran entered service in 
March 1943 and finished service in October 1945.  He noted 
that the veteran sustained a compound fracture of the left 
tibia and skull in November 1944, which occurred while 
securing a fender during heavy seas and being thrown against 
a steel beam.  He indicated that from that point on the 
veteran had markedly decreased mobility and shortening 
deformity of his left leg. 

He further reported that other medical history was 
significant for (1) coronary artery disease, status post 
cardiac catheterization in 1967, (2) Vineberg procedure in 
1968, (3) cardiac catheterization, February 6, 1987, 
revealing EF 61%, 100% LAD post first septal perforator, 100% 
circumflex post OM and 100% mid RCA, (4) permanent pacemaker 
in 1972, (5) hypertension, (6) tobacco abuse, one pack-per-
day for twenty years, quit in 1958, and (7) stable angina, 
Class III to IV, since 1988.

He also observed that in March 1977, a neuropsychiatrist 
found that the veteran had some element of conversion 
reaction when he stated: 

"We are dealing with a veteran who 
presents primarily a cardiovascular 
problem.  He is also under some degree of 
tension and complains of this element.  
He describes a limited personal life.  He 
has had no employment since 1967 all 
largely because of a heart condition. 
Associative process is normal. There are 
no delusional nor hallucinatory elements.  
Mood is normal. Sensorium is intact. He 
is not psychotic. His is competent."

The reviewer further noted that the veteran had been seen in 
the cardiology clinic by Dr. C. B. and was felt to have 
stable angina, Class III to IV, with no changes in symptoms 
or EKG, that coronary disease was deemed inoperable by 
earlier reports, that his pacemaker was functioning well, and 
that his Cardizem was increased to 90mg Q 8 hours for better 
control of his hypertension.

He also observed that a nuclear medicine scan performed on 
July 2, 1985, showed localized up-take with some radiolucency 
in the proximal left tibia most likely due to "chronic 
osteo," and that a clinically known mass on the left tibia 
did not concentrate abnormal radiotracer, with the flow study 
showing relatively normal perfusion in both extremities.

He further noted that the veteran was seen at the Augusta VA 
in February 1990, which was 14 weeks and 5 days prior to his 
death on June [redacted], 1990, and that he did not see another 
physician in the interval, although his wife stated that his 
condition had been getting worse over that period of time.  
The reviewer indicated that both the veteran and his wife 
felt that there was nothing short of amputation that could 
ever be done and that he was reluctant to consider this.  His 
wife noticed the following: change in color, brownish; 
swelling in size; along with increasing pain and complaints 
from her husband.

He also observed that the appellant had reported that the 
nights leading to his death had been filled with increasing 
pain and discomfort and that she had spent a lot of time with 
him administering him food, water, and pain medications.

The appellant also reported that on the morning of the 
veteran's death, the veteran went to the bathroom, without 
listening to radio or talking on the phone, which was unusual 
for him.  She noted that she went down the hall to check on 
him and the found the door locked, which also was unusual.  
She then called her daughter who lived down stairs who 
subsequently called an EMT (emergency medical technician) and 
started to do CPR (cardiopulmonary resuscitation).  After 30 
to 40 minutes of CPR, the veteran was pronounced dead on 
arrival at the hospital.  

The reviewer noted the appellant reported that the Assistant 
Coroner, K. A., who signed the death certificate, stated that 
he would need to do an autopsy unless he had some papers to 
prove otherwise or old medical history that would support a 
cause of death.  The appellant reported that she did not want 
him to have his "body dismantled again."

The reviewer further observed that at the time of the March 
1991 hearing, the veteran's daughter testified that that she 
had called K.A. and asked whether he had viewed the body to 
which he replied that he had not viewed the body other than 
to pull back the sheet and look at his face.

The cardiology reviewer observed that the death certificate 
from Spalding Regional Hospital stated: DOA, immediate cause 
of death cardiac decompensation due to or as a consequence of 
coronary atherosclerotic heart disease, which was signed by 
K. A.  

He further noted the March 1, 1991, letter from M. T., the 
coroner for Spalding County.

The cardiology examiner noted that neither the coroner nor 
his assistant were medical doctors.  He further observed that 
the appellant had stated that Dr. B. from a VA Center had 
indicated in February 1990, that the veteran should have been 
rated as 100% for his leg condition.  A letter was to have 
been submitted to this effect, but this was not accomplished.

The cardiologist indicated that the cause of the veteran's 
death was certainly in doubt, and that it appeared that he 
had a progressive and steady decline with worsening cardiac 
symptoms and worsening symptoms from his left lower extremity 
also.

He also noted that the veteran appeared to have had some 
gradually progressive swelling and discoloration of his left 
lower extremity for which he did not seek medical advice in 
the interim period between February and his death because of 
concerns about an amputation and feelings that there was 
little that could be done for him.  He observed that the 
veteran had had an appointment scheduled for July 1990.  

The reviewer opined that upon carefully reviewing the records 
and the events leading up to his death, it would appear that 
the veteran had a sudden death. 

He indicated that the differential diagnosis for sudden death 
included: 

1.  DVT and pulmonary embolism
2.  Myocardial infarction
3.  Ventricular tachycardia leading to 
cardiac arrest
4.  CVA, cerebral vascular accident or 
stroke
5.  Possibly gangrenous left lower 
extremity with septic shock

He further noted that it was certainly quite possible that 
the pain and stress could have contributed significantly to 
progression to his coronary disease and even the 
precipitation of acute myocardial event.  He stated that he 
could not definitively state cardiac decompensation secondary 
to coronary atherosclerotic heart disease as his cause of 
death in the absence of a postmortem as the veteran was 
certainly at risk for all of the above-mentioned differential 
diagnoses when you reviewed his past medical history and the 
nature of his leg complaints.

He indicated that it was unfortunate that a postmortem was 
not performed and that the Coroner and Assistant Coroner were 
not medically qualified.  In summary, he felt that it was 
impossible to definitively conclude the cause of death 
without a postmortem examination and that all of the 
differential diagnoses for an acute sudden death remained.

He indicated that coronary disease would be the most common 
cause of sudden decompensation in this situation and that 
certainly a pulmonary embolism, secondary to DVT in a patient 
with reduced mobility was a significant consideration also 
along with the previously outlined differential diagnoses.

Initially, the Board must determine whether the claim is well 
grounded.  As noted earlier there is competent evidence of 
current disability in the form of the disability that caused 
the veteran's death.  There is also competent evidence of 
inservice incurrence in the form of the service connected 
lower extremity disability.

There is also competent evidence linking the veteran's death 
to the cause of death.  This is in the form of the June 1999 
opinion that pulmonary embolism, secondary to DVT (deep 
venous thrombosis), in a patient with reduced mobility was a 
significant consideration.  This opinion raises the 
possibility that the service-connected disability (which was 
shown to cause reduced mobility) contributed to the cause of 
death.  Accordingly, the Board concludes that the claim for 
service connection for the cause of death is well grounded.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

While the June 1999 opinion raises the possibility that the 
veteran's death was unrelated to the service connected lower 
extremity disability, the record does show that he was 
experiencing significant pain from that disability in the 
period immediately prior to his death.  In February 1990, a 
VA physician had expressed the opinion that the leg 
disability was so severe that it precluded employment.  The 
June 1999 opinion advances a plausible theory as to how 
disability of the lower extremity could have caused or 
contributed to the veteran's death.

The opinion was apparently unable to rule out the service-
connected disability as a factor in the veteran's death.  The 
Board concludes that the evidence is at least in equipoise on 
the question of whether the service connected disability 
caused or contributed to the veteran's death.  Accordingly, 
resolving reasonable doubt in the veteran's favor, the Board 
concludes that service connection for the cause of the 
veteran's death is warranted.



ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

